Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  December 4, 2009                                                                         Marilyn Kelly,
                                                                                               Chief Justice

  138401                                                                             Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
                                                                                      Maura D. Corrigan
                                                                                     Robert P. Young, Jr.
                                                                                     Stephen J. Markman
  LANSING SCHOOLS EDUCATION                                                          Diane M. Hathaway,
  ASSOCIATION, MEA/NEA, CATHY                                                                       Justices
  STACHWICK, PENNY FILONCZUK,
  ELIZABETH NAMIE, and ELLEN WHEELER,
            Plaintiffs-Appellants,
  v                                                       SC: 138401
                                                          COA: 279895
                                                          Ingham CC: 07-000483-AW
  LANSING BOARD OF EDUCATION and
  LANSING SCHOOL DISTRICT,
            Defendants-Appellees.

  _________________________________________/

                                    AMENDMENT TO ORDER

         On order of the Court, the order of November 19, 2009 is amended to correct a
  clerical error by adding, after the text thereof, the following:

          YOUNG, J. (dissenting).

          I dissent from the majority’s direction to the parties to reconsider the
  precedentially binding opinion of Lee v Macomb Co Bd of Comm’rs.1 This order is yet
  another installment in Chief Justice KELLY’s promise to “undo a great deal of the damage
  that the Republican Court has done.”2

         When this Court decided Lee, a majority of six justices accepted this Court’s
  adoption of the federal standing test articulated in Lujan v Defenders of Wildlife.3 Indeed,

  1
      464 Mich 726 (2001).
  2
   Brian Dickerson, Justices Gird for Gang of 3½, Detroit Free Press, January 11, 2009, at
  1B.
  3
   Lee, supra at 739-740, adopting the standing test from Lujan v Defenders of Wildlife,
  504 US 555, 560-561 (1992); see also Lee, supra at 750 (KELLY, J., dissenting) (in which
                                                                                              2

the Lee majority adopted the Lujan test to clarify the essential elements of standing
based, in part, on Justice CAVANAGH’s previous advocacy of Lujan as an appropriate
guide in this respect.4 While Justice WEAVER has never disguised her disagreement with
the adoption of the Lujan test,5 Justice CAVANAGH6 and then-Justice KELLY7 only later
disavowed their acceptance of the Lujan test. Given this history, the standing analysis
employed in Lee was a predictable target of the new majority’s effort to “undo” the work
of the TAYLOR Court.

       Although the new majority’s pattern of overturning precedent has become
predictable, its hypocrisy has yet to become stale. Despite years of purported fidelity to
stare decisis,8 the new majority has zealously set out to dismantle the decisions of the
TAYLOR Court with which they disagree. The ax has been quick and unerring, taking out
decisions by any means possible: openly or sub silentio,9 through direct appeal or




Justice CAVANAGH joined then-Justice KELLY’s approval of this Court’s adoption of the
Lujan test, but dissented on the basis of the majority’s application of that test to the facts).
4
  Detroit Fire Fighters Ass’n v Detroit, 449 Mich 629, 651-652 (1995) (CAVANAGH, J.,
dissenting in part and concurring in part).
5
 See, e.g., Lee, supra at 743-745 (WEAVER, J., concurring in part and dissenting in part);
Michigan Citizens for Water Conservation v Nestlé Waters North America Inc, 479 Mich
280, 310, 312 (2007) (WEAVER, J., dissenting) (describing Lee and its progeny as “the
majority of four’s assault on standing in Michigan”); Miller v Allstate Ins Co, 481 Mich
601, 617 (2008) (describing those cases as “the majority of four systematically
dismantl[ing] Michigan’s law on standing”).
6
  Nat’l Wildlife Federation v Cleveland Cliffs Iron Co, 471 Mich 608, 675-676 (2004)
(CAVANAGH, J., concurring in result).
7
  See, e.g., Michigan Chiropractic Council v Financial & Ins Services Comm’r, 475
Mich 363, 382-383 (2006) (KELLY, J., concurring); Nat’l Wildlife Federation, supra at
680-687 (KELLY, J., concurring).
8
  For examples of the new majority’s prior claims of “fidelity to stare decisis,” see Potter
v McLeary, 484 Mich 397, 450-451 n 43 (2009) (YOUNG, J., concurring in part and
dissenting in part).
9
  For examples of the new majority’s orders that effectively overruled precedent by
ignoring applicable law, see Lenawee Co Bd of Rd Comm’rs v State Auto Prop & Cas Ins
Co, ___ Mich ___, ___ n 4; 770 NW2d 879 (2009) (YOUNG, J., dissenting).
                                                                                                                 3

reconsiderations of our prior orders and opinions.10 As noted in my recent dissent to the
order granting leave to appeal in Hoover v Michigan Mut Ins Co:11

                Chief Justice KELLY was once concerned that “if each successive
         Court, believing its reading is correct and past readings wrong, rejects
         precedent, then the law will fluctuate from year to year, rendering our
         jurisprudence dangerously unstable.”

        The current order is further evidence that Chief Justice KELLY’s “fears for
preserving precedent pertained only to precedent with which she [and other members of
the new majority] personally agreed.”12 The current direction for the parties to address
whether Lee was correctly decided evinces the new majority’s willingness to reject
precedent. It is the new majority’s prerogative to do so. However, the new majority’s
retreat from its previous reverence for precedent should not go unnoticed.




10
  A prime example of the new majority using a motion for reconsideration or rehearing
as a springboard to overrule precedent, despite the failure to present new issues or
demonstrate palpable error as required by court rule, is United States Fidelity Ins &
Guaranty Co v Michigan Catastrophic Claims Ass’n (On Rehearing), 484 Mich 1 (2009).
11
   ___ Mich ___; 772 NW2d 338 (2009) (YOUNG, J., dissenting), quoting Pohutski v City
of Allen Park, 465 Mich 675, 712 (2002) (KELLY, J., dissenting).
12
     Hoover, supra at __.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 4, 2009                   _________________________________________
         p1201                                                                 Clerk